DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 21, 2022.  Claims 1 – 11 are pending and examined below.

Drawings
The drawings are objected to because they include rectangular boxes without appropriate legends. For example, elements 106, 110, 402, 412, 414, 420, 422 and 500 need appropriate legends. Empty or not labeled rectangular boxes in a circuit are not descriptive, and therefore incomplete. See 37 CFR 1.83(a) and 1.84(o).
Suitable descriptive legends are required by the examiner as necessary for understanding of the drawing. They should contain as few words as possible. See 37 CFR 1.84(o).  Corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. 



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “processor” must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitation “a rotational drive mechanism” and “a hoist drive mechanism” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “mechanism” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “rotational drive mechanism” corresponds to “[t]he rotational drive mechanism 106 [which] may comprise a slew ring and associated powered drive gears and controllers” (see ¶23 of applicant’s disclosure); and
The claimed “hoist drive mechanism” corresponds to the “hoist mechanism 110 or winch spools and unspools winch line 112 for lifting and lowering loads using a load hook 114” (see ¶24 of applicant’s disclosure). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 and 8 – 11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0299440 A1 to Hermann et al. (herein after “Hermann et al. publication").

As to claim 1, 
the Hermann et al. publication discloses a system (600) for avoidance of obstacles by a crane (100)(see Abstract and Figs. 1A and 6), the system comprising:
a rotational drive mechanism (see ¶20, where “[t]he mast 102 . . . may be rotatable around base 104” implicitly defines a rotational drive mechanism controlled by collision avoidance system 600) that rotates a boom (110) of the crane relative to a base (104) of the crane on a support surface (see ¶20, where the base 104 may be bolted to a concrete pad that supports the crane or may be mounted to a movable platform or support surface);
a hoist drive mechanism (114)(see ¶21, where trolley 114 contains a hoist drive mechanism for lowering a hook 122) that elevates and lowers a load (118) on a load hook (122) from the boom (110)(see ¶21, where trolley 114 implicitly contains a hoist drive mechanism to lift the object or load 118 via hook 122);
a detector (200, 610) that provides obstacle location and identification information based upon sensing a position of the obstacle itself, and provides load position information based upon sending a position of the load itself (see Fig. 2 and ¶36, where “load locator 200 includes an RFID range measurer 210, a load position determiner 230 and a load information generator 240”; see also Fig. 6 and ¶69 - ¶72, where “[c]ollision avoidance system 600 includes input received from load locator 200”) and 
a processor (600, 806A) that receives the obstacle location and identification information and the load position information from the detector (200, 610)(see ¶69 – ¶71, where collision avoidance system 600 implicitly discloses a processor that receives input from both the load locator 200 and the tag scanner or detector 610 which scans for obstacle information such as “power lines 515, people 131, buildings 502 and the like”; see also Fig. 8 and ¶92 – ¶95, where processor 806A ultimately controls collision avoidance system 600 and tag scanner 610 data; see also steps 704 and 706 of Fig. 7) and provides obstacle avoidance data in response thereto (see ¶87 and step 710 of Fig. 7, where a graphical user interface displays area around the location of the crane).

As to claim 2, 
the Hermann et al. publication discloses a rotational drive mechanism controller (600) that receives control signals from the processor (806A) to halt rotation of the boom (110) when the obstacle location and identification information is determined by the processor to indicate an obstacle within a predetermined distance of the load (see ¶92 – ¶95 and Fig. 8, where computer system 800 includes processor 806A that controls the collision avoidance system 600; see also ¶70 and Fig. 6, where automatic crane control override 677 ultimately receives control signals from processor 806A via collision avoidance system 600 to automatically stop a collision from occurring).  

As to claim 3, 
the Hermann et al. publication discloses a hoist drive mechanism controller (600) that receives control signals from the processor (806A) to halt lowering of the load hook (122) when the obstacle location and identification information is determined by the processor to indicate an obstacle within a predetermined distance of the load (see ¶92 – ¶95 and Fig. 8, where computer system 800 includes processor 806A that controls the collision avoidance system 600; see also ¶70 and Fig. 6, where automatic crane control override 677 ultimately receives control signals from processor 806A via collision avoidance system 600 to automatically stop a collision from occurring).

As to claim 4, 
the Hermann et al. publication implicitly discloses a rotational drive mechanism controller (600) that receives rotational drive control signals from the processor (806A) to halt rotation of the boom when the obstacle location and identification information is determined by the processor to indicate an obstacle within a predetermined horizontal distance of the load (see ¶92 – ¶95 and Fig. 8, where computer system 800 includes processor 806A that controls the collision avoidance system 600; see also ¶70 and Fig. 6, where automatic crane control override 677 ultimately receives control signals from processor 806A via collision avoidance system 600 to automatically stop a collision from occurring); and
a hoist drive mechanism controller (600) that receives hoist drive control signals from the processor to halt lowering of the load when the obstacle location and identification information is determined by the processor to indicate that the obstacle is within a predetermined vertical distance of the load (see ¶92 – ¶95 and Fig. 8, where computer system 800 includes processor 806A that controls the collision avoidance system 600; see also ¶70 and Fig. 6, where automatic crane control override 677 ultimately receives control signals from processor 806A via collision avoidance system 600 to automatically stop a collision from occurring).

As to claim 6, the Hermann et al. publication discloses the detector comprising a radar (see ¶51, “long range radar”).

As to claim 8, the Hermann et al. publication discloses the detector comprising a laser (see ¶51, “lasers”).

As to claim 9, 
the Hermann et al. publication discloses a mapper (400) that provides a base map of an operating area (402)(see Fig. 4 and ¶66), including known static obstacles, to the processor, and wherein the processor provides obstacle avoidance data in response thereto (see ¶68).

As to claim 10, 
the Hermann et al. publication discloses an alarm that is ultimately activated by the processor when the obstacle location and identification information is determined by the processor to indicate an obstacle within a predetermined distance of the load.  (See ¶73.)


As to claim 11, 
the Hermann et al. publication discloses the obstacle location and identification information being utilized by the processor (see ¶70 – ¶71; see also ¶92 – ¶95, where processor 806A of computer system 800 controls collision avoidance system 600) to determine whether a detected obstacle belongs to a class of obstacles over which the load may be passed (see ¶71, where scanning for power lines 515, people 131 and buildings 502 is considered a detection of obstacles belonging to a class of obstacles; see also ¶81, where Hermann scans the area around the location of the crane for one or more tags defining an obstacle and providing obstacle information based on a class of the obstacle).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Hermann et al. publication in view of cited U.S. Patent Application Publication No.  2011/0187548 A1 to Maynard et al. (hereinafter “Maynard” or “Maynard et al. publication”).
As to claims 5 and 7, 
the Hermann et al. publication discloses the invention substantially as claimed, except for 
the detector comprising an optical camera or a sonic sensor.
Maynard, however, is in the field of crane sensors and teaches a detector that employs an optical camera or a sonic sensor (see ¶39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify and provide the Hermann et al. publication with an optical camera or a sonic sensor, as suggested by the Maynard et al. publication, in order to improve crane lifting precision to find objects and avoid collision.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3  of U.S. Patent No. 11,254,547.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claims 1 – 3 are, respectively, a broader recitation of claims 1 – 3 of Patent ‘547.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666